Citation Nr: 1415521	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-36 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a right hand disability. 

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an initial disability rating in excess of 10 percent for bronchial asthma.

5.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative disc disease and degenerative joint disease.

6.  Entitlement to an initial disability rating in excess of 10 percent for Morton's neuroma.

7.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

8.  Entitlement to an initial compensable disability rating for hemorrhoids.

9.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to May 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2008 and March 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claims for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a higher rating for bronchial asthma, lumbar spine degenerative disc disease and degenerative joint disease, and bilateral hearing loss, hemorrhoids, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2009, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for COPD be withdrawn.

2.  In August 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for a right hand disability be withdrawn.

3.  In August 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for sleep apnea be withdrawn.

4.  Morton's neuroma is manifested by recurrent neuroma of both feet requiring surgical removal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to service connection for COPD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to service connection for a right hand disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of an appeal by the Veteran with regard to the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for a rating in excess of 10 percent for Morton's neuroma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a Diagnostic Code 5279 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In statements received in July 2009 and August 2013, the Veteran stated that he wished to withdraw his claims for service connection for COPD, a right hand disability, and sleep apnea.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and dismissal is warranted.

II.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed .  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration records were obtained in September 2011.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in February 2008 and October 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

III.  Higher rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran is seeking a higher disability evaluation for service-connected Morton's neuroma rated as 10 percent disabling under Diagnostic Code 5279, which evaluates impairment from anterior metatarsalgia (Morton's disease), unilateral or bilateral.  38 C.F.R. § 4.71a.

The only rating assignable under Diagnostic Code 5279 is the currently assigned 10 percent rating.  Separate ratings for each foot are not permissible under this diagnostic code as the maximum 10 percent rating is for either one foot or both feet.  Consequently, the Board will consider whether an increased rating is warranted under any of the other diagnostic codes used to rate foot disabilities.  

Private treatment records and VA examinations show that the Veteran was primarily treated for metatarsalgia or Morton's neuroma of the feet.  The evidence does not show, nor does the Veteran contend, that he has acquired flatfoot, bilateral weakfoot, acquired claw foot (pes cavus), hallux valgus, hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries.  Therefore, a higher rating under Diagnostic Codes 5276, 5277, 5278, 5280, 5281, 5283, and 5284 is not warranted.  The Veteran was found to have hammer toe of the third toe on the right foot during the October 2012 VA examination; however, this disability would not warrant a compensable rating under Diagnostic Code 5282.  

Based on the evidence of record, a rating in excess of 10 percent is not warranted.  

Extraschedular Consideration

The rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected Morton's neuroma is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

Service connection for COPD is dismissed.

Service connection for a right hand disability is dismissed.

Service connection for sleep apnea is dismissed.

Entitlement to an initial disability rating in excess of 10 percent for Morton's neuroma is denied.


REMAND

During the August 2013 hearing, the Veteran stated that his service-connected hearing loss and hemorrhoids have worsened since his last VA examination.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  As there is need to verify the current severity of the disabilities, reexaminations under 38 C.F.R. § 3.327 are warranted.

Another pulmonary function test is necessary in order to determine the current severity of the Veteran's bronchial asthma.  The March 2013 VA examination included a pulmonary function test; however, the examiner stated that a restrictive pattern shown on testing was likely due to testing error.  Another examination is needed.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Another examination is also necessary for the Veteran's spine disability in order to determine whether the Veteran suffers from a neurological condition affecting the right lower extremity secondary to his service-connected spine disability.  The October 2012 VA examination report shows that the Veteran had moderate numbness of the right lower extremity.  The examiner did not discuss this finding and only addressed the findings related to the left lower extremity, which is now service-connected.  Another examination is needed.  Id.

The Veteran stated in an October 2010 statement that he was currently unemployed and referenced his service-connected disabilities.  The October 2012 VA examiner indicated that several of the Veteran's service-connected disabilities interfered with his employment; however, no opinion was provided as to how the Veteran's service-connected disabilities affect his employment and there is no medical evidence assessing whether the Veteran's service connected disabilities, in the aggregate, preclude meaningful employment.  An examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements describing fully the various symptoms resulting from his service-connected hearing loss, hemorrhoids, bronchial asthma, and spine disability, and the impact of these symptoms on his ability or inability to work.  The Veteran is to be provided a reasonable amount of time to submit this lay evidence.

2.  Schedule the Veteran for appropriate VA examinations to ascertain the current severity of his service-connected bilateral sensorineural hearing loss, hemorrhoids, bronchial asthma, and lumbar spine degenerative disc disease and degenerative joint disease.  The entire file must be reviewed by the examiners.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The severity of the Veteran's bilateral hearing loss must be assessed including puretone thresholds, speech recognition scores, and an opinion as to the overall effect the Veteran's service-connected hearing loss has on his occupational and daily functioning.  

The severity of the Veteran's hemorrhoids must be assessed, including a discussion as to whether the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The examiner is also to indicate whether the hemorrhoid disability is manifested by persistent bleeding with secondary anemia.  

The severity of the Veteran's bronchial asthma must be assessed, including a pulmonary function test that measures FVC-1 in terms of percent predicted and FEV-1/FVC in terms of percent.

The presence and severity of any neurological abnormalities of the right lower extremity associated with the Veteran's service-connected lumbar spine disability must be determined.  The examiner is to identify any symptoms (including, but not limited to, any paresthesia or other neurological pathology in the Veteran's right lower extremity, and/or any bowel or bladder impairment) due to disc syndrome and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, an examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

All examiners must provide a complete rationale for any opinion given, without resorting to speculation, and resolving any conflicting medical opinions.

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


